Citation Nr: 0913967	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-30 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Montgomery, Alabama, that denied the 
Veteran's application to reopen his previously denied claim 
of entitlement to service connection for a low back 
disability on the basis that new and material evidence had 
not been submitted.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disability was denied by the RO in a June 1983 rating 
decision.  The Veteran was notified of that decision, but he 
did not perfect a substantive appeal.

2.  Evidence received since the June 1983 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's current low back disability was incurred in 
or aggravated by his active service.


CONCLUSIONS OF LAW

1.  The unappealed June 1983 rating decision that denied the 
Veteran's claim of service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  Subsequent to the June 1983 RO rating decision, new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a low back disability.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2008).

3.  The criteria for service connection for a low back 
disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a low back disability was previously denied in a June 1983 
rating decision.  The RO declined to reopen the Veteran's 
previously denied claim in June 2004 and January 2005 rating 
decisions.  Although the RO has determined that new and 
material evidence sufficient to reopen the previously denied 
claim of entitlement to service connection for a lower back 
condition was not submitted, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Id.

In a June 1983 rating decision the RO denied the Veteran's 
claim of entitlement to service connection for a low back 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2008).  Thus, the June 1983 
decision became final because the Veteran did not file a 
timely appeal.

The claim of entitlement to service connection for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in July 
2003.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, including only his physical examination at entry 
into service, one instance of dental treatment, and one 
instance of general medical treatment; a Doctor's Statement, 
dated in November 1982 and completed by the Veteran's private 
chiropractor by request of the RO; private treatment records 
dated from March 1973 to May 1975; and a Report of Accidental 
Injury, dated in November 1982 and completed by the Veteran.  
The RO found that there was no evidence of the claimed 
injury, and the claim was denied.

The Veteran applied to reopen his previously denied claim of 
entitlement to service connection for a low back disability 
in July 2003.  The Board finds that the evidence received 
since the last final decision in June 1983 is not cumulative 
of other evidence of record, relates to an unestablished 
fact, and raises a reasonable possibility of substantiating 
his claim.

Newly received evidence includes private treatment records 
dated in September 2004, which include an opinion of the 
Veteran's private physician that his current low back 
disability is related to his claimed in-service injury; 
statements, dated in February 2005 and submitted by the 
Veteran's brother and father; and Memorandum, dated in July 
2007, indicating a formal finding on the unavailability of 
the Veteran's service treatment records.  That evidence is 
both new and material, as it demonstrates evidence of a 
relationship between the Veteran's current low  back 
disability and his active service, which was not shown at the 
time of the previous final denial.

The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the previously denied claim of entitlement to 
service connection for a low back disability is reopened 
because the Board finds that the new evidence is material.

Service Connection

The Veteran asserts entitlement to service connection for a 
low back disability because the condition has been chronic 
since an in-service injury in August 1969, when he had been 
pinned between two trucks while serving in the Republic of 
Vietnam.  

According to the National Personnel Records Center (NPRC), 
the vast majority of the Veteran's service treatment records 
are unavailable.  When a Veteran's records have been 
determined to have been destroyed, or are missing, VA has an 
obligation to search for alternative records that might 
support the Veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, multiple attempts were made 
to secure the Veteran's service treatment records.  However, 
each of these requests for information received a negative 
response, and the Veteran was duly informed of the 
unavailability of his records.

The Board recognizes that there is a heightened obligation to 
assist a claimant in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The Board notes that while the caption of the July 2007 
Memorandum indicating a formal finding on the unavailability 
of the Veteran's service treatment records names the Veteran 
in the instant case, the body of the document, however, names 
another Veteran.  Support documentation dated at that time 
indicates that the Veteran was to be sent a Memorandum 
informing him as to the unavailability of his service 
treatment records.  Thus, the Board finds that the name of 
the other Veteran in the body of the document is a data entry 
mistake, and the July 2007 Memorandum correctly informed the 
Veteran in the instant case as to the unavailability of his 
service treatment records.

Although there is no evidence of the in-service injury, 
including evidence of treatment for same, the Veteran is a 
decorated combat Veteran who is entitled to a statutory 
provision that eases the evidentiary burden for combat 
Veterans by permitting the use, under certain circumstances, 
of lay evidence.  The record also contains a medical opinion 
that indicates that the Veteran's current low back disability 
is likely related to service, specifically, the claimed in-
service August 1969 injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A.           §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Generally, to establish service connection, there must be:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  To establish service 
connection, however, there must be medical evidence of a 
nexus between the current disability and the combat injury. 
See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); 
Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.    § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's most recent clinical diagnosis, as to his low 
back disability, is degenerative joint disease with 
diskogenic changes secondary to remote trauma.  Such 
diagnosis was rendered at the time of private treatment dated 
in September 2004.

The Veteran's service personnel records contain indicia of 
combat service.  While the Veteran's Armed Forces Of The 
United States Report Of Transfer Or Discharge (DD Form 214) 
is silent for any award or military occupational specialty 
indicating combat service, a March 1983 Correction to DD Form 
214, Certificate Of Release Or Discharge From Active Duty (DD 
Form 215) indicates that the Veteran was awarded the Combat 
Action Ribbon.  As such, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.

Having established the first two elements necessary to 
establish service connection, the Board will focus on the 
third element, i.e., whether there is medical evidence 
linking the Veteran's current low back disability to his 
active service.  To establish service connection, there must 
be medical evidence of a nexus between the current disability 
and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 
23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 
(1996).

The Veteran's private physician, in treatment records dated 
in September 2004, reported that magnetic resonance imaging 
(MRI) testing of the Veteran's back revealed degenerative 
joint disease that would certainly suggest remote trauma.  
The physician considered that, besides the in-service injury 
in 1969, the Veteran denied any other trauma to the back.  
The physician opined that it is well within reason that the 
Veteran's current back problems were related to the remote 
trauma to his back that he sustained in an accident in 
Vietnam in August 1969.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran's account of having 
low back symptoms since service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432-33 (2006).  In this 
capacity, the Board finds the Veteran is competent to do so.  
Layno; 38 C.F.R. § 3.159(a)(2).  Further, the Board also 
concludes that the Veteran is a credible historian regarding 
his in-service injury and chronic symptomatology since 
service.  Indeed, the Veteran's statements regarding the 
origin of his lower back injury and the symptomatology he has 
experienced since service are consistent throughout the 
treatment records dated as early as 1982.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 
Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (When determining whether lay evidence is 
satisfactory, the Board may consider internal consistency, 
facial plausibility, consistency with other evidence 
submitted on behalf of the Veteran, and, if a hearing has 
been held, the demeanor of the witness).  

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

As such, and with the resolution of all reasonable doubt in 
the Veteran's favor, the Board concludes that service 
connection is warranted for a low back disability.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened.

Service connection for a low back disability is granted.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


